Title: Thomas Jefferson to Thomas Eston Randolph, 11 April 1816
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
            Monticello Apr. 11. 16.
          
          From the account you were so good as to furnish me I make out the inclosed statement for the last & present year. as to the first year is of flour specifically, both the crop and rent being consisting of flour only. the balance 67. Barrels. the 2d year’s account being for flour as to the crop, and money as to the rent, I carry on the balance of 67. Barrels to the flour acct of the 2d year which leaves only 41 B.–57 ℔ due to me; an order for that much therefore will discharge that without regard to it’s money value.The account of the 2d year’s rent is stated in money, so as to keep the money balance clear of that for flour. I send it for your consideration & correction—being to set out for Bedford tomorrow morning, you can inform me on my return if it is right. but in the mean time if the flour balance is right I should be glad that that should be delivered to mr Gibson as my letters have given him reason to expect.
          
            Affectionately yours
            Th: Jefferson
          
        